Citation Nr: 1748544	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for visual perception and color vision loss. 

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for constant throat polyps and burning. 

4.  Entitlement to service connection for neurobehavioral/neurological effects (also claimed as short term memory loss, dementia, fatigue, insomnia, motor problems, and poor concentration).

5.  Entitlement to service connection for bleeding gums.

6.  Entitlement to service connection for organic brain syndrome.

7.  Entitlement to an increased rating higher than 10 percent for service-connected eczema. 


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The increased rating claim for eczema and service connection claim for organic brain disease most recently was remanded by the Board in December 2015.  The Board declined to address the remaining issues on appeal since the required notifications had not been sent in regard to the VA Form 9 filed in November 2015.  Such notifications have been sent in May 2017.  

The issues of entitlement to service connection for organic brain syndrome, acid reflux, constant throat polyps and burning, neurobehavioral/neurological effects, and bleeding gums are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 13, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for visual perception and color vision loss was requested.

2.  For the period of appeal prior to November 9, 2015, the service-connected skin disability was treated with topical corticosteroids and antihistamines and affected more than 5 percent but less than 20 percent of the Veteran's total body surface and exposed area.

3.  Resolving reasonable doubt in the Veteran's favor, for the period of appeal from November 9, 2015, the service-connected skin disability was treated with topical corticosteroids, antihistamines, and daily oral steroids and affected more than 40 percent of the Veteran's total body surface and exposed area.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for visual perception and color vision loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For period of appeal prior to November 9, 2015, the criteria for a rating in excess of 10 percent for the skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, for period of appeal from November 9, 2012, the criteria for a 60 percent rating for the skin disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the Veteran's increased rating claim for eczema, VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in April 2012.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Withdrawal of Appeal

Legal Requirements

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id. 


Analysis

On March 13, 2017, the Veteran requested withdrawal of his perfected appeal of the issue of entitlement to service connection for visual perception and color vision loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed in the Order portion of this decision.

Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Increased Rating for Eczema

The Veteran's skin disability is currently rated as 10 percent under Diagnostic code 7806, for dermatitis or eczema.  This diagnostic code provides that when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Court held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

Factual Background

An April 2012 VA treatment record noted the Veteran was prescribed a cholesterol medication, Pravastatin, in November 2011 but in January 2012, the medication caused an allergic reaction that manifested as a skin rash on the Veteran's body.  The Veteran ceased taking the medication on March 30, 2012.  The record noted the Veteran had been given topical steroids and antihistamines for treatment.  During evaluation, the provider noted the Veteran had scattered rare red papules on his arms and upper back and several linear excoriations along the arms.

A May 2012 VA treatment record noted the Veteran had presented for a follow up for suspected drug reaction with eosinophilia and systemic symptoms (DRESS) to pravastatin.  The record noted the Veteran's pruritus was worse and that the Veteran used topical steroids and oral antihistamines.  During evaluation, the provider noted there were small lichenified plaques on bilateral forearms near the antecubital fossa with apparent linear excoriations, mild hyperpigmentations of the face with some perifollicular hyperpigmented papules in the beard distribution, and scattered scaling macules and patches on the Veteran's lower extremities.  The record also noted the Veteran's report of having baseline eczema since being in the military.  The provider noted that the Veteran had mostly post inflammatory changes on his face and body with minimal activity of any eruptions and may have been underdosed with a single Medrol dose pack.  

The Veteran was provided a VA examination in May 2012.  During examination, the Veteran reported that he started to develop rashes on his body in 1987 and in 1990, he had worsening symptoms inside his arms, back of legs, and around his neck.  The Veteran indicated it worsened overall since 2008 and that he was being treated with eucerin, hydrocortisone, and more recently Medrol dosepak.  The examiner noted that in the past 12 months, the Veteran was on systemic corticosteroids or other immunosuppressive medications and antihistamines for less than six weeks, as well as topical steroids for six weeks or more, but not constantly.  The examiner noted that at the time of examination, the Veteran's rash covered more than five percent, but less than 20 percent, of his total body area and exposed areas.  The examiner also noted that in the past 12 months, the Veteran had one non-debilitating episode of urticaria.

An August 2012 VA treatment record noted the allergic reaction to the medication (manifested by the rash) had resolved although the Veteran still had persistent severe itch.  August 2012 VA treatment records also noted the Veteran had last been seen on May 23, 2012 when he had been given instructions on modified bathing regimen, continued treatment with oral antihistamines, topical hydrocortisone and triamcinolone ointment.  The provider noted mild hyperpigmented macules coalescing into patches in the beard distribution, hyperpigmentation along the posterior neck and axillae, small skin colored to hyperpigmented stuck on appearing papules scattered on the chest, back, and neck, and excoriations on the right and left forearms.  The provider noted the Veteran had generalized pruritus originally thought to be related to a medication reaction to pravastatin, suspected to be DRESS due to systemic symptoms.  The Veteran's skin was noted to not to exhibit an eruption during evaluation but that the Veteran clearly suffered from generalized itch.  The provider noted the Veteran's topical steroids and anti-histamines provided minimal relief.  

A December 2012 VA treatment record noted the Veteran was prescribed a 6 day prednisone taper.  

A March 2013 VA treatment record noted the Veteran had taken prednisone for one week.  

The Veteran was provided another VA examination in June 2014.  During examination, the Veteran reported that the 2012 VA examination was less than two minutes and that the examiner did not examine the Veteran's affected skin regions.  The Veteran also reported continued pruritic pain since August 2012 from his prednisone maintenance.  The Veteran also reported he was last hospitalized for eczema flare up on May 3, 2013 but the examiner noted there was no documentation noted for the hospitalization.  The examiner also noted the Veteran's prednisone treatment was for suspected DRESS and not eczema.  The examiner noted that at the time of examination, the Veteran's rash covered more than five percent, but less than 20 percent, of his total body area and less than five percent of his exposed areas.  Specifically, the examiner noted the Veteran had dry skin along his elbows and posterior knees bilaterally but that there was no erythema, skin breaks, or excoriation areas.  

An April 2015 VA treatment record noted the Veteran had scattered dark brown, stuck-on papules especially on his neck and trunk, had left axilla with four one to two millimeters (mm) skin colored pedunculated papules, and had moderate xerosis to trunk and extremities.  The provider provided assessments of seborrheic keratosis, acrochordons left axilla, and eczematous dermatitis/xerosis.  The provider advised the Veteran to continue hydroxyzine, diphenhydramine, hydrocerin cream, saran lotion, hydrocortisone cream, and triamcinolone ointment.  

A June 2015 private treatment record noted the noted the Veteran presented to the Emergency Department for facial swelling, shortness of breath, and hives that occurred two days after his doctor increased his pravastatin dose.  He had stopped taking pravastatin three days ago and had been taking Benadryl.  The provider noted that the symptoms improved but did not resolve and that the Veteran requested prednisone.  His hives were noted as coming and going.  The Veteran was prescribed daily prednisone tablet, zantac, and Benadryl for his anaphylaxis type reaction to pravastatin.  

July 2015 and September 2015 VA treatment records noted the Veteran's medication list included daily prednisone tablets.

A November 9, 2015 private treatment record noted the Veteran was seen for his eczema and that he complained of itchiness, pain or tenderness to the body and that he was unable to sleep at bedtime.  The reviewing dermatologist noted the Veteran's upper body eczema and probable dermatographism.  The provider also noted the Veteran had been treating his skin disability with prednisone daily, hydroxyzine, and topical hydrocortisone.  The provider also prescribed Allegra, clobex spray, and cloderm cream.  

A December 2015 private treatment record noted a follow up that the Veteran's itching had improved and that the Veteran was using cloderm cream.  The provider noted an impression of seborrheic keratosis on the Veteran's neck and eczema on his upper trunk.  The provider advised the Veteran to continue the cloderm cream and Allegra.  

In the December 2015 Board decision, the Board noted that the June 2014 VA did not provide an estimate as to the percentage of the Veteran's total body area and exposed areas that the rash covered during this period of flare-up.  The Board also noted that the Veteran submitted numerous photographs in March 2012 that documented skin flare-ups, and the examiner had not commented on these photographs.  The Board subsequently remanded for an addendum opinion for the VA examiner to specifically review the March 2012 photographs and provide an estimate as to the percentage of the Veteran's total body area and exposed areas that the rash covered at that time.   

Pursuant to the December 2015 Board remand directives, an addendum opinion was obtained in January 2016.  The VA examiner was unable to estimate the percentage of the Veteran's total body area and exposed areas for the stated rash.  The examiner explained that the clarity of the majority of the pictures were poor with respect to the actual skin pictures in relation to the respective backgrounds.  The examiner also noted the following comments as based on actual and not speculative viewings.  Specifically, the examiner noted that a few areas had post scab or picking presentation, not rashes; there were clear areas of cherry angiomas (moles), not rashes; and there were xerosis (dry skin) of the skin area in the majority of the photos, not rashes.  The VA examiner also noted that during the June 2014 VA examination, it was noted during the same time period that the Veteran was being treated for a different condition and not the service-connected eczema.  The examiner noted the Veteran's eczema was long-standing and stable, there were no available recent dermatology notes or specific eczema treatment since 2012, and that although the Veteran provided his 2012 medication list, to include all medication for his eczema, there was no 2014 list.  The examiner reiterated that the Veteran had received treatment for suspective DRESS syndrome that was pravastatin-induced in 2012, not for acute eczema flare-up.  The examiner also noted that a repeat in-house examination would not be helpful for historical accounts but may assist to compare the current skin disability's status to the June 2014 VA examination results.  

A July 2016 VA treatment record noted the Veteran's medication list included prednisone.  

In a January 2017 VA examination, the examiner noted the Veteran had atopic dermatitis.  On physical examination, the examiner noted the Veteran had dry, scaly, lichenified patches to the trunk and a six centimeter (cm) brown patch to the right underarm.  The examiner also noted the Veteran had worse areas of flaring to the trunk and that the Veteran complained of intense itching and was unable to sleep due to itching.  The examiner noted the Veteran's use of topical corticosteroids.  The examiner noted that at the time of examination, the Veteran's dermatitis covered more than 40 percent of his total body area.  The examiner noted the Veteran had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

In a February 2017 VA examination, the examiner noted that the date of diagnosis of the Veteran's atopic dermatitis was in 1987.  The Veteran reported that he developed eczema while in boot camp and symptoms had continued since then.  The Veteran reported that his skin disability was treated with topical steroid creams, eucerin and daily oral antihistamines, and that several steroid dose packs had been used in the last few years.  The examiner noted that in the past 12 months, the Veteran had used systemic corticosteroids or other immunosuppressive medication for six weeks or more, but not on a constant basis and had used antihistamines and topical medications on a constant or near-constant basis.  The examiner noted the Veteran had not had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The examiner noted that at the time of examination, the Veteran's dermatitis covered more than 40 percent of his total body area and exposed area.  

Analysis

In light of the medical evidence, the Board notes that a rating in excess of 10 percent for eczema prior to November 9, 2015, from the date of claim, April 4, 2012, is not warranted because the evidence of record indicates that, at worst, the Veteran's total body area or exposed area was greater than 5 percent and less than 20 percent.  The Board acknowledges the Veteran's continued complaints of worsening symptoms related to his skin condition.  Nevertheless, the Veteran has not provided a medical opinion that finds the Veteran's eczema affected 20 percent or more of his total body are or exposed area.  In this case, the Veteran is competent to report symptomatology relating to his eczema because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of eczema is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  Moreover, prior to November 9, 2015, the Veteran's use of systemic therapy such as corticosteroids or other immunosuppressive drugs was for the Veteran's DRESS symptoms resulting from reaction to medication prescribed for a non-service connected disability, rather than the Veteran's eczema.  As such, the Board finds that the use of corticosteroids, to include Medrol dose pack and prednisone, is inapplicable during this period on appeal.

The Board acknowledges the Veteran's use of antihistamines and topical steroids.  However, the Board reiterates that the Federal Circuit had found there was a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit found that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Reviewing the evidence in light of the Federal Circuit case reflects that the Veteran's use of topical steroids and creams was not so extensive to more nearly approximate systemic therapy.  Although the Veteran reported the constant use of the topical corticosteroids, at most, the Veteran was applying the ointment to 19 percent of his total body area.  The Board finds that the application of the corticosteroid ointment to 19 percent of the Veteran's total body area is not so extensive to more nearly approximate systemic therapy, or "treatment pertaining to or affecting the body as a whole."  Furthermore, antihistamines do not constitute systemic therapy such as corticosteroids or other immunosuppressive medications contemplated by the criteria.  Therefore, for the period prior to November 9, 2015, from the date of claim, April 4, 2012, a rating in excess of 10 percent for eczema is not warranted.

Resolving reasonable doubt in the Veteran's favor, from November 9, 2015, the Board finds that a 60 percent rating is warranted.  A November 9, 2015 private treatment record specifically indicated the Veteran's daily use of prednisone, an oral steroid, was used for the Veteran's service-connected eczema.  As there is constant or near-constant systemic therapy of the prescribed oral steroid, a 60 percent rating is applicable from this date.  Moreover, January 2017 and February 2017 VA examinations noted the Veteran's eczema covered more than 40 percent of his total body area, further warranting a rating of 60 percent.  Therefore, for the period from November 9, 2015, a 60 percent rating for eczema is warranted.


ORDER

The appeal of the issue of entitlement to service connection for visual perception and color vision loss is dismissed.

For the period of appeal prior to November 9, 2015, a rating in excess of 10 percent for the eczema is denied.

For the period of appeal from November 9, 2015, a 60 percent rating for the eczema is granted.  


REMAND

The Veteran contends that service connection is warranted for his acid reflux, bleeding gums, throat polyps and burning, and neurobehavioral/neurological effects disability.  Specifically, the Veteran contends that these disabilities are related to his exposure to contaminated water while stationed at Camp Lejeune.  He has received treatment for these disabilities.  See August 2015 and October 2016 Novant Health Durham Internal Medicine Associates treatment records; see May 2015 Dental VA treatment records.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be proven by presumption.  Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7).  If a Veteran served on Camp Lejeune during the time frame specified, certain diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(f).

However, the absence of a disease from the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may still be granted on a direct basis.

The Veteran's military personnel records confirm service of at least 30 days at Camp Lejeune from 1986 to 1987, so exposure to contaminated drinking water is conceded.

Here, the disabilities for which the Veteran seeks service connection as due to exposure to contaminated water at Camp Lejeune are not on the presumptive list, as he seeks service connection for acid reflux, bleeding gums, throat polyps and burning, and neurobehavioral/neurological effects disability.  Accordingly, the Board will consider whether entitlement to service connection can be granted on a direct basis for the Veteran's acid reflux, bleeding gums, throat polyps and burning, and neurobehavioral/neurological effects disability. 

Before a decision can be rendered on these issues, the Board finds that additional development is warranted in this case.  Specifically, the Veteran must be afforded VA examinations to determine whether his acid reflux, bleeding gums, throat polyps and burning, and neurobehavioral/neurological effects disability are related to his active service, to include his exposure to contaminated drinking water at Camp Lejeune.  38 U.S.C.A. § 5103A; Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Regarding the Veteran's claim for entitlement to service connection for organic brain syndrome, the Board notes that an October 2017 VA correspondence indicated that the Veteran claimed treatment from November 1, 1987 to April 10, 2012 and that no records during that time frame from the Philadelphia VA medical center (VAMC) had been associated with the claims file since a June 3, 2017 response.  A negative response as to available treatment records from the Philadelphia VAMC from November 1, 1987 to April 10, 2012 has not been provided.  Since VA is now on notice that there may be outstanding treatment records relevant to the issue of entitlement to service connection for organic brain syndrome, a remand is necessary to ascertain whether there are any outstanding treatment records before proceeding to decide this issue on appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant treatment records of the Veteran dated from November 1, 1987, including records from the Philadelphia VAMC.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current diagnosis and etiology of the Veteran's claimed acid reflux, bleeding gums, throat polyps and burning, and neurobehavioral/neurological effects.  The examiner(s) should review the claims file and should note that review in the report.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each of the Veteran's claimed diseases (acid reflux, bleeding gums, throat polyps and burning, and neurobehavioral/neurological effects) had its onset in service or is otherwise related to service, including whether the disease(s) are due to exposure to contaminants in the water supply at Camp Lejeune. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  Then, the AOJ should readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


